185 F.2d 853
Fred N. ACKER, Appellant,v.UNITED STATES of America, Appellee.
No. 11213.
United States Court of Appeals Sixth Circuit.
December 4, 1950.

Appeal from the United States District Court for the Northern District of Ohio; Emerich B. Freed, Judge.
Howell Leuck, Cleveland, Ohio, for appellant.
Don C. Miller, Cleveland, Ohio and John J. Kane, Jr., Cleveland, Ohio, for appellee.
Before SIMONS, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This cause has been heard and submitted on the record and on the briefs and oral arguments of the respective attorneys for the appellant and the United States;


2
And it appearing that there was ample and abundant evidence to support the judgment of conviction and sentence, and that the trial court committed no reversible error in charging the jury, in admitting or excluding evidence, or in any procedural matter;


3
The judgment is affirmed.